Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 20, 2018                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156086(77)(79)                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  RITA KENDZIERSKI, BONNIE HAINES,                                                                   Elizabeth T. Clement,
  GREG DENNIS, LOUISE BERTOLINI, JOHN                                                                                 Justices
  BARKER, JAMES COWAN, VINCENT
  POWIERSKI, ROBERT STANLEY, ALAN
  MOROSCHAN, and GAER GUERBER, on
  Behalf of Themselves and All Others Similarly
  Situated,
               Plaintiffs-Appellees,
                                                                     SC: 156086
  v                                                                  COA: 329576
                                                                     Macomb CC: 2010-001380-CK
  MACOMB COUNTY,
             Defendant-Appellant.
  _________________________________________/

        On order of the Chief Justice, the separate motions of AFT Michigan and Michigan
  Association of Police Organizations to join the brief amicus curiae filed by the American
  Federation of State, County, and Municipal Employees, AFL-CIO are GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  April 20, 2018

                                                                               Clerk